Citation Nr: 0829599	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
medial meniscectomy with medial compartment osteoarthritis of 
the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial disability rating for 
diabetes mellitus, type II, evaluated as 20 percent disabling 
effective November 19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in February 2004 at the Jackson, 
Mississippi, RO.  The appellant and the appellant's spouse 
testified at that time and the hearing transcript is of 
record.

This case was previously before the Board in August 2006 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that when the case was previously before the 
Board in August 2006, in addition to the issues listed above, 
the issue of entitlement to service connection for 
cardiovascular disorders to include hypertension secondary to 
service connected PTSD was remanded for further development.  
Subsequently, in a rating decision dated in January 2008 the 
RO granted service connection for coronary heart disease, 
status post automated implantable defibrillator with an 
evaluation of 100 percent disabling effective July 19, 2002.  
As this represents a complete grant of the benefits sought, 
the issue of entitlement to service connection for 
cardiovascular disorders to include hypertension secondary to 
service connected PTSD is no longer before the Board for 
appellate review. 

In a January 2008 rating decision, the RO increased the 
rating for the service-connected diabetes mellitus, type II, 
from 10 percent disabling to 20 percent disabling, effective 
from November 19, 2003.  Because the increase in the 
evaluation of the veteran's diabetes mellitus, type II, 
disability does not represent the maximum rating available 
for the condition, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of medial 
meniscectomy with medial compartment osteoarthritis of the 
right knee is manifested by: extension to 10 degrees, flexion 
to 90 degrees with pain after repeated use, tenderness, 
crepitus, complaints of pain, antalgic gait, and x-ray 
evidence of arthritis.  There is no evidence of ankylosis, 
subluxation, or lateral instability.

2.  The veteran is prescribed an oral hypoglycemic agent and 
restriction of diet to control his type II diabetes mellitus.  
No regulation of activities has been prescribed.  No episodes 
of ketoacidosis or hypoglycemic reactions were noted.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for residuals of medial meniscectomy with medial 
compartment osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261 (2007).

2.  Entitlement to an initial rating in excess of 20 percent, 
for diabetes mellitus, type II, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities. 
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability,  38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A. Right Knee

The veteran seeks an evaluation in excess of 20 percent for 
residuals of medial meniscectomy with medial compartment 
osteoarthritis of the right knee.

The veteran's disability is currently rated as 20 percent 
disabling analogous to 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which contemplates tibia and fibula malunion with 
moderate knee or ankle disability.  A 30 percent evaluation 
is warranted where there is malunion and marked knee or ankle 
disability. The highest evaluation of 40 percent is for 
consideration where there is nonunion of the tibia and 
fibula, with loose motion that requires a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The Board notes that Diagnostic Code 5257 provides for a 
higher 30 percent evaluation where there is a severe 
impairment of the knee due to subluxation or lateral 
instability.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint. 

Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.

In regard to range of motion, Diagnostic Code 5260 provides 
ratings in excess of 20 percent disabling based on limitation 
of flexion of the leg.  A rating of 30 percent disabling is 
warranted under Diagnostic Code 5260 when flexion of the leg 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261 provides ratings in excess of 20 percent 
disabling based on limitation of extension of the leg.  
Extension of the leg limited to 20 degrees is evaluated 30 
percent disabling; extension of the leg limited to 30 degrees 
is evaluated 40 percent disabling; and extension of the leg 
limited to 45 degrees is evaluated 50 percent disabling.  38 
C.F.R. § 4.71a Diagnostic Code 5261.

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2007). In addition, 
separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-04.

Additionally, Diagnostic Code 5003, regarding degenerative 
arthritis, must be considered.  Under Diagnostic code 5003, 
degenerative arthritis requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 2002.  The veteran reported that he 
could not perform heavy activity due to his knee pain.  Upon 
examination, the veteran had good passive range of motion in 
both knees.  The veteran had crepitus with passive range of 
motion in the right knee.  There was no effusion in the right 
knee.  He had significant tenderness to palpation under the 
medial facet of the right patella as well as along the medial 
joint line and mild palpable osteophytes of his medial 
femoral condyle.  He had no varus or valgus instability and 
2+ Lachman.  He had no posterior instability of the right 
knee and a negative McMurray.  X-rays revealed decreased 
joint space of his medial compartment with mild osteophyte 
formation and varus deformity in the right knee.  The veteran 
had no arthritis in his lateral compartment or his 
patellofemoral compartment.  The examiner diagnosed the 
veteran with medial compartment osteoarthritis, history of 
prior medial meniscectomy of the right knee, and anterior 
cruciate ligament deficiency.

The veteran underwent X-rays of the right knee at the VA 
medical center in October 2003.  The X-rays revealed mild 
osteoarthritic changes with formation of small degenerative 
spurs along the posterior aspect of the patella, prominence 
of tibial spines, and trace joint effusion.  

In a January 2007 VA orthopedic consultation note, the 
veteran was reported to have right knee pain with a history 
of patellofemoral joint space narrowing.  No locking of the 
knee was reported by the veteran.  Upon examination of the 
right knee a minimal antalgic gait was noted.  No swelling, 
erythema, effusion, bony abnormalities, or warmth was noted.  
The knee was not irritable to movement and was stable to 
varus or valgus stress with no joint laxity noted.  Anterior 
and posterior drawer and McMurray's tests were negative.  
Positive medial joint line tenderness and patella grind were 
noted.  The knee was reported to have full range of motion 
with no locking.  Crepitus was noted with flexion or 
extension.  X-rays revealed that the veteran had minimal 
degenerative changes which were stable compared to prior X-
rays.  Subsequently the veteran was prescribed a knee brace 
for his osteoarthritis.

In February 2007 the veteran was afforded a VA C&P knee 
examination.  The veteran reported that sometimes his right 
knee gives and locks up causing him pain.  When the veteran 
has flare-ups he described the pain as severe.  He reported 
that the VA prescribed him a knee brace and indicated that he 
walks with a cane.  The veteran denied any episodes of 
dislocation or subluxation.  Upon examination, the veteran's 
right knee was neurovascularly intact distally.  The knee had 
120 degrees of flexion, with pain.  Repetitive motion reduces 
the flexion of the knee to 90 degrees with pain and extension 
to 10 degrees with pain.  The knee had no ligamentous 
instability.  It had negative varus or valgus stress at both 
0 and 30 degrees of flexion.  The anterior and posterior 
drawer tests as well as Lachman's and McMurray's tests were 
negative.  The knee had medial joint line tenderness and 
minimal effusion.  X-rays revealed moderate medial joint line 
space narrowing as well as moderate narrowing of the 
patellofemoral joint space.  The examiner diagnosed the 
veteran with mild degenerative joint disease prominently of 
the medial compartment of his right knee.

The Board notes that the veteran was granted service 
connection for his right knee condition in a July 1979 rating 
decision and assigned an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which contemplates recurrent 
subluxation or laxity of the knee.  In an August 1979 rating 
decision, the veteran's right knee condition was evaluated 
under Diagnostic Code 5259, which contemplates removal of 
symptomatic semilunar cartilage.  Subsequently, in a June 
2002 rating decision, the veteran was evaluated under 
Diagnostic Code 5299-5262, which contemplates a knee 
condition which is rated by analogy to tibia and fibula 
malunion, based upon the veteran's symptoms.  As noted above, 
the veteran is currently rated as 20 percent disabling under 
Diagnostic Code 5262, which contemplates tibia and fibula 
malunion with moderate knee or ankle disability.  

The Board finds that the veteran is not entitled to an 
evaluation in excess of 20 percent disabling under Diagnostic 
Code 5262 as the evidence does not reveal marked knee 
disability.  The veteran has indicated that he wears a knee 
brace and walks with a cane.  He also complains of pain.  
Objective findings include tenderness, one positive Lachman 
test, minimal effusion, an antalgic gait, crepitus on flexion 
and extension, and limitation of flexion to 90 degrees and 
extension to 10 degrees with repetition.  Examiners have 
described the degenerative joint disease as mild.  These 
symptoms more nearly approximate the criteria for a 20 
percent, or moderate, disability rating pursuant to Code 
5262.  While the veteran has lost approximately 50 degrees of 
flexion, such does not warrant a compensable rating under the 
provisions of Code 5260 and extension limited to 10 degrees 
warrants only a 10 percent evaluation under Code 5261.  
Taking into account the limitation of motion, the additional 
symptoms described above, the veteran's complaints, and the 
examiner's assessments of mild degenerative joint disease, no 
more than a 20 percent rating is warranted at any point in 
time covered by this appeal.  

While the veteran was prescribed a knee brace in January 
2007, the knee brace was prescribed for the veteran's 
osteoarthritis and not for nonunion and loose motion of the 
tibia and fibula such that a 40 percent evaluation is not 
warranted.

The Board finds that the veteran is not entitled to an 
evaluation in excess of 20 percent disabling under Diagnostic 
Code 5260.  As noted above, upon examination the veteran's 
right knee demonstrates flexion to 120 degrees with pain that 
reduces to 90 degrees after repetitive flexion.  An 
evaluation in excess of 20 percent is not warranted unless 
flexion is limited to 15 degrees.  In addition, the veteran 
is not entitled to an evaluation in excess of 20 percent 
under Diagnostic Code 5261 as the medical evidence shows 
extension limited to 10 degrees with pain.  As limitation of 
extension is part of the evaluation of the veteran's knee 
disability under Diagnostic Code 5262 to assign a separate 
rating would constitute impermissible pyramiding.

The Board finds that the medical records reveal that the 
veteran does not have severe subluxation or lateral 
instability, as demonstrated by the negative physical 
examination findings, and is, therefore, not entitled to a 
rating in excess of 20 percent disabling under Diagnostic 
Code 5257.  38 C.F.R. § 4.71a.  There is no evidence of 
ankylosis and, therefore, consideration of a higher 
evaluation under Diagnostic Code 5256 at any time is not 
warranted.  38 C.F.R. § 4.71a.  A disability evaluation under 
genu recurvatum, Diagnostic Code 5263 is also not warranted 
by the evidence of record.

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis of the right knee.  
The VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  In the present 
case, the veteran does not meet the criteria for the 
assignment of separate disability ratings for arthritis of 
the right knee because Diagnostic Code 5262 contemplates all 
symptomology of the knee including the veteran's mild 
degenerative arthritis which resulted in some limitation of 
flexion and extension.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent disability rating for his residuals of 
medial meniscectomy with medial compartment osteoarthritis of 
the right knee.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assignment of a 
disability ratings in excess of those noted above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Diabetes Mellitus II

The veteran contends that the symptoms of his diabetes 
mellitus, type II, are worse than those contemplated by a 
rating of 20 percent disabling.

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The Court has in the past held that in order for a veteran to 
be entitled to a 40 percent disability rating for diabetes 
mellitus under Diagnostic Code 7913, the evidence must show 
that it is medically necessary for the veteran to avoid 
strenuous occupational and recreational activities.  Camacho 
v. Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive "and" contained in Diagnostic Code 7913 
reflects that all criteria must be met to establish 
entitlement to a 40 percent rating.  Id. at 366 (citing 
Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 
2001)).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Id. at 363-64.

In an October 2003 VA treatment note the veteran was noted to 
have elevated blood sugars.  The veteran was diagnosed with 
likely diabetes mellitus, type II, and was prescribed an oral 
hypoglycemic and a restricted diet.  No restrictions were 
placed upon the veteran's physical activity in October 2003.

In a VA treatment note, dated in November 2004, the veteran 
was discharged after in-patient treatment for chest pain.  
The veteran was prescribed a restricted diet and was 
instructed that he could perform activities as tolerated with 
avoidance of extreme exertion apparently due to his advanced 
ischemic cardiomyopathy.  These are the same instructions 
that were given after the veteran was discharged after in-
patient rehabilitation after implantation of his automatic 
implantable cardioverter defibrillator (AICD) in August 2002. 

In a December 2004 VA treatment note, the veteran reported 
that he only takes pills to control his blood sugar.  Later 
in December 2004, the veteran was prescribed insulin for his 
diabetes mellitus, type II.  VA treatment note subsequently 
listed the veteran's diabetes as stable with monitoring of 
diet and weight control.

Subsequent to October 2006, VA treatment notes indicate that 
the veteran was only treated with oral hypoglycemics and 
restrictions in diet for his diabetes mellitus, type II.

In February 2007 the veteran was afforded a VA C&P 
examination.  The veteran reported that has not had any 
ketoacidosis and has not had hypoglycemic reactions since he 
was prescribed oral hypoglycemics.  He reported that he did 
not have any hospitalizations for ketoacidosis or 
hypoglycemic reactions.  The veteran stated that he was on 
oral hypoglycemic agents and a restricted diet.  The veteran 
indicated that he had fatigue from his diabetes.  He related 
that he has difficulty participating in activities because 
they fatigue him and that he has been industrially restricted 
due to his heart disease since 2002.  After examination, the 
veteran was diagnosed with diabetes mellitus, type II, among 
other disorders and indicated that it was maintained on oral 
hypoglycemic agents.  The examiner opined that the veteran's 
diabetes limits his industrial and recreational activities; 
however, the veteran's heart disease is the major limiting 
factor.

In February 2004 the veteran testified that his physician 
restricted his activities.  A review of the claims folder 
reveals that the veteran's physician restricted his 
activities due to his cardiac conditions rather than due to 
his diabetes mellitus.

While the veteran may have been incapable of certain kinds of 
strenuous occupational and recreational activities due to 
other physical limitations, such as the veteran's heart 
disease, there is no indication at any time that the veteran 
was required by a physician to regulate his activities as a 
result of his diabetes mellitus. 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's diabetes mellitus.  The evidence does not show that 
the veteran has ever been instructed to limit his activities 
by his physician due to his diabetes mellitus nor does the 
evidence show any ketoacidosis or hypoglycemic reactions that 
required hospitalizations or twice monthly visits to his 
diabetic care provider.  Accordingly, a disability rating in 
excess of 20 percent for diabetes mellitus, type II, is not 
warranted.

Finally, in reaching the decisions above the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the assignment of a 
disability ratings in excess of those noted above, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C. Extraschedular Consideration

The Board finds that these matters need not be remanded to 
have the RO refer the veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of extraschedular ratings.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's right knee disorder or 
diabetes mellitus, type II, reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extraschedular basis, and indeed, 
neither the veteran nor his representative have identified 
any exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  In this regard, the Board observes that there is no 
showing the disabilities result in marked interference with 
employment.  Moreover, neither his right knee disorder nor 
his diabetes mellitus, type II, have required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, in regard to the veteran's claim of entitlement to an 
evaluation in excess of 20 percent disabling for the 
veteran's service connected diabetes mellitus, type II, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In regard to the veteran's claim of entitlement to an 
increased rating for residuals of medial meniscectomy with 
medial compartment osteoarthritis of the right knee, 
currently evaluated as 20 percent disabling, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  Additionally, the 
veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44.

The veteran was notified in an April 2002 VCAA letter that he 
could submit evidence showing his service-connected right 
knee disorder had increased in severity.  The veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings.  The veteran was 
told to inform the RO of dates of treatment at VA facilities 
so those records could be obtained.  Additionally, the Board 
points out that the veteran received this notice prior to the 
initial AOJ decision in this matter.  Subsequent to the 
initial AOJ decision in this matter the veteran was provided 
further notice in a letter dated in September 2006.

The Board notes that the VCAA letters failed to notify the 
veteran to provide information about the effect that 
worsening has on the veteran's employment and daily life or 
about the general criteria applicable to increased ratings 
for the veteran's right knee disorder and, therefore, the 
letters provided do not satisfy the requirements of Vazquez. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted.  The Board finds that a reasonable 
person could be expected to understand from the notices 
provided, to include the notice letters, the rating decision 
and the statement of the case, what information or evidence 
was required for an increased rating to be granted.  
Moreover, the veteran has demonstrated in his statements 
submitted, including his statements at a hearing before a 
Decision Review Officer held in February 2004, that he had 
actual knowledge of the requirements of his claim for an 
increased rating.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated April 2000 to the present.  The veteran 
submitted treatment records from North Mississippi Health 
Services, dated January 2000 to December 2000; Family Medical 
Residency Center in Tupelo, Mississippi, dated July 2000 to 
January 2001; and Tennessee Valley HCS, dated July 2002 to 
October 2002.  The appellant was afforded VA medical 
examinations in March 2002 and February 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to an increased rating for residuals of medial 
meniscectomy with medial compartment osteoarthritis of the 
right knee, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a higher initial disability rating for 
diabetes mellitus, type II, evaluated as 20 percent disabling 
effective November 19, 2003, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


